File No:811-21483 333-111717 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. Post-Effective Amendment No. 7 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 10 (Check appropriate box or boxes) VERACITY FUNDS (Exact Name of Registrant as Specified in Charter) 401 West Main Street, Suite 2100 Louisville, Kentucky 40202 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(502) 657-6460 Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a) (1) / X / on July 1, 2010 pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485(b) If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS Dated July 1, 2010 CLASS R (VSCVX) CLASS I (VSVIX) Investment Advisor Integrity Asset Management, LLC Louisville, KY The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a crime. TABLE OF CONTENTS RISK/RETURN SUMMARY 3 Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategies 4 Principal Risks 5 Performance Summary 6 Management of the Fund 7 Purchase and Sale of Fund Shares 8 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 INVESTMENT OBJECTIVE, INVESTMENT STRATEGIES AND RELATED RISKS 9 Investment Objective 9 Investment Strategies 9 Related Risks 10 WHO MANAGES THE FUND 11 The Investment Advisor 11 Portfolio Managers 11 The Investment Management Agreement 12 Administrator 12 HOW TO BUY AND SELL SHARES 13 How Shares Are Priced Each Day 13 How To Invest in the Fund 13 How To Sell (Redeem) Your Shares 18 OTHER INFORMATION 21 Dividends, Distributions and Taxes 21 General Information 21 Financial Highlights 23 Privacy Policy 27 For More Information Back Cover RISK/RETURN SUMMARY INVESTMENT OBJECTIVE Veracity Small Cap Value Fund seeks to achieve long-term capital growth. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class R Shares Class I Shares Redemption Fee (as a percentage of amount redeemed, if applicable) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class R Shares Class I Shares Management Fees 1.00% 1.00% Distribution (12b-1) Fees 0.25% None Other Expenses 0.29% 0.29% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.55% 1.30% Less Management Fee Reductions and Expense Reimbursements (1) 0.04% 0.04% Total Annual Fund Operating Expenses Less Fee Reductions and Expense Reimbursements 1.51% 1.26% (1) The Advisor has contractually agreed until at least June 30, 2011 to reduce its management fees and/or reimburse Fund expenses to the extent necessary to limit the Fund’s annual ordinary operating expenses to an amount not exceeding 1.50% of the Fund’s average daily net assets allocable to Class R shares and 1.25% of the Fund’s average daily net assets allocable to Class I shares. Management fee reductions and expenses reimbursed by the Advisor are subject to repayment by the Fund for a period of three years after such fees and expenses were incurred, provided that the repayments do not cause the Fund’s ordinary operating expenses to exceed the 1.50% limit for Class R shares and the 1.25% limit for Class I shares. Ordinary operating expenses include all Fund expenses except brokerage costs, taxes, interest, Acquired Fund Fees and Expenses and extraordinary expenses. This agreement may be terminated at any time upon thirty days written notice by any party and by affirmative vote of a majority of the “Independent” Trustees of the Fund. 3 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class R Class I 1 Year $154 $128 3 Years 486 408 5 Years 841 709 10 Years 1,842 1,564 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 69% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Fund attempts to achieve its investment objective by: • normally investing at least 80% of its net assets in the common stocks of U.S. domestic companies with market capitalizations of less than $2 billion at the time of investment (“Small Cap” companies); • normally investing in companies that appear to be underpriced according to certain financial measurements of their intrinsic worth or business prospects; and • holding a diversified portfolio of 100 to 150 companies. Integrity Asset Management, LLC (“the Advisor”), the Fund’s investment advisor, chooses the Fund’s investments by employing a value-oriented approach that focuses on stocks that offer value with improving sentiment. The Advisor finds these value-oriented investments by rigorously analyzing the company’s financial characteristics, and assessing the quality of the company’s management. The Advisor also analyzes screening criteria such as comparative price-to-book, price-to-sales and price-to-cash flow. The Advisor further narrows the universe of acceptable investments by undertaking intensive research, including interviews with the company’s top management, customers and suppliers. The Advisor bases a common stock’s value on its future stream of anticipated cash flows. Using a cash flow analysis, the Advisor determines those stocks with the most attractive return potential from this universe. The Advisor regularly reviews the Fund’s investments, and will sell securities when the Advisor believes they are no longer attractive because of price appreciation, the fundamental outlook of the company has changed significantly and/or alternatives that are more attractive are available. 4 PRINCIPAL RISKS You could lose money by investing in the Fund. When you sell Fund shares, they may be worth less than what you paid for them because the value of the Fund’s investments vary from day-to-day, reflecting changes in overall market conditions and the conditions of individual securities held by the Fund. Economic growth and market conditions, interest rate levels, and political events are among the multitude of factors affecting the prices of the securities in which the Fund invests. Manager Risk The Advisor may not accurately predict the direction of the market as a whole and/or may select securities that underperform the market or their peers. As a result, the Advisor’s investment decisions may not accomplish what they were intended to achieve. Risks of Investing in Common Stocks The Fund invests primarily in common stocks, which subjects the Fund and its shareholders to the risks associated with common stock investing. Those risks include the financial risk of selecting individual companies that do not perform as anticipated, the risk that the stock markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies may go through periods of decline and cyclical change. Many factors affect an individual company’s performance, such as the strength of its management or the demand for its products or services. The value of a company’s share price might decline as a result of poor decisions made by management or lower demand for the company’s products or services, or for no readily apparent reason at all. In addition, a company’s share price may also decline if its earnings or revenues fall short of marketplace expectations. There are overall stock market risks that may also affect the value of your investment in the Fund. Over time, the stock markets tend to move in cycles, with periods when stock prices rise generally and periods when stock prices decline generally. The value of the Fund’s investments may decline more than the stock markets in general. Smaller Company Investment Risk Investing in Small Cap companies often involves greater risk than investing in larger companies. Small Cap companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. The securities of Small Cap companies, therefore, tend to be more volatile than the securities of larger, more established companies. Small Cap company stocks tend to be bought and sold less often and in smaller amounts than larger company stocks. Because of this, if the Fund wants to sell a large quantity of a Small Cap company’s stock, it may have to sell at a lower price than would otherwise be the case, or it may have to sell in smaller than desired quantities over a longer time period. “Value” Investing Risk The Fund invests primarily in companies the Advisor believes to be value-oriented companies. If the Advisor’s perceptions of a company’s inherent value are wrong, the securities purchased may not perform as expected, reducing the Fund’s return. Further, “value” stocks, in general, may lose favor in the market and underperform other types of securities. 5 PERFORMANCE SUMMARY The bar chart and performance table that follow provide some indication of the risks and variability of investing in the Fund by showing changes in the Fund’s performance from year to year for each full calendar year over the lifetime of the Fund, and by showing how the Fund’s average annual total returns compare with those of a broad measure of market performance. How the Fund has performed in the past (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. The performance information that follows reflects fee reductions and expense reimbursements by the Advisor; had fee reductions and expense reimbursements not been made by the Advisor, returns would be less than those shown. Updated performance information, current through the most recent month end, is available by calling 1-866-896-9292. Class R Performance The 2010 year-to-date return for Class R shares through March 31, 2010 is 11.78% During the periods shown in the bar chart, the highest return for a quarter was 23.78% during the quarter ended June 30, 2009 and the lowest return for a quarter was -20.78% during the quarter ended December 31, 2008. The performance information displayed above is the performance of Class R shares only, which will differ from the performance of Class I shares to the extent that the Classes do not have the same expenses or inception dates. 6 Average Annual Total Returns for Periods Ended December 31, 2009 The table that follows presents the impact of taxes on the Fund’s returns. After-tax returns are shown for Class R shares only and after-tax returns for Class I shares will vary due to different expenses and inception dates. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. One Year Five Years Since Inception* VERACITY SMALL CAP VALUE FUND - Class R Shares Return Before Taxes 33.58% 1.74% 3.97% Return After Taxes on Distributions 33.58% 0.82% 3.16% Return After Taxes on Distributions and Sale of Fund Shares 21.83% 1.10% 3.07% RUSSELL 2 (reflects no deduction for fees, expenses, or taxes) 20.58% -0.01% 2.40% One Year Since Inception* VERACITY SMALL CAP VALUE FUND -
